RACANELLI, P. J.
I respectfully dissent:
Under the broad prohibition imposed by the ordinance, sign posting of any nature on public property “except as may be required or permitted by ordinance or law” (§ 25.04.090)1 is wholly forbidden. The sweeping provisions would extend to posters and signs of any nature, whether temporary or otherwise, placed upon any public property including streets, sidewalks and parks. Such overinclusive language would condemn even the use of privately mounted temporary political placards or notices inoffensively placed upon a public sidewalk either with the consent of or by the occupier of abutting business premises. Certainly such time-honored means of political expression should be afforded the same level of reasonable access as extended to the dissemination of other protected materials. (Cf., e.g., Remer v. City of El Cajon (1975) 52 Cal.App.3d 441 [125 Cal.Rptr. 116]; California Newspaper Publishers Assn., Inc. v. City of Burbank (1975) 51 Cal.App.3d 50 [123 Cal.Rptr. 880] [newsracks].) The city’s attempt to rely on other decisions concerning billboard restrictions (see e.g., John Donnelly & Sons v. Mallar, (D.Me. 1978) 453 F.Supp. 1272; Suffolk Outdoor Advertising Co. v. Hulse (1977) 43 N.Y. 2d 483 [402 N.Y.S.2d 368, 373 N.E.2d 263]) manifestly is unjustified since the protection of commercial speech involved in such cases has always occupied a lesser position in the hierarchy of protected First Amendment activities. (Cf. Bates v. *12State Bar of Arizona (1976) 433 U.S. 350 [53 L.Ed.2d 510, 97 S.Ct. 2691]; Va. Pharmacy Bd. v. Va. Consumer Council (1976) 425 U.S. 748 [48 L.Ed.2d 346, 96 S.Ct. 1817]; Metromedia, Inc. v. City of San Diego (1980) 26 Cal.3d 848 [164 Cal.Rptr. 510, 610 P.2d 407].)
While considerations of public safety undoubtedly warrant the imposition of reasonable restrictions, the city could easily achieve such an objective by a more narrowly drawn ordinance relating to public placement of temporary political signs.2 Nor will aesthetic considerations alone justify unrestricted intrusion into constitutionally protected areas. (See Van Nuys Pub. Co. v. City of Thousand Oaks (1971) 5 Cal.3d 817, 822 [97 Cal.Rptr. 777, 489 P.2d 809].) Any offensive blare and bombardment of political propaganda may be readily muted simply by looking away. (See Cohen v. California (1971) 403 U.S. 15, 21 [29 L.Ed.2d 284, 291-292, 91 S.Ct. 1780].) Further, the administrative burdens associated with the supervision of public sign posting and removal of offending signs may be accomplished by alternate and substantially less restrictive means which—even if not entirely successful —would impose a minimal burden at best (Baldwin v. Redwood City (9th Cir. 1976) 540 F.2d 1360, 1370) and but “a small price to pay for preservation of .. . [a] ... most cherished right.” (Wirta v. Alameda-Contra Costa Transit Dist. (1967) 68 Cal.2d 51, 62 [64 Cal.Rptr. 430, 434 P.2d 982].) Thus, although the nature of the interests advanced may justify suitable restrictions on the time, place and manner of political expression, nonetheless such objectives must be achieved in a less broadly restrictive fashion. The challenged provisions fail to comply with that basic limitation.
In a democratic society the right of free expression occupies a most preferred position (see Burton v. Municipal Court (1968) 68 Cal.2d 684, 690-691 [68 Cal.Rptr. 721, 441 P.2d 281]), secure from overreaching governmental regulations. Free expression of political thought *13and political choice should always be worth more to a free society than its costs. Contrary to the dismal scenario set in the majority opinion, it is much more rational to believe that carefully crafted regulations accomodating basic constitutional rights can be implemented to ward off the specter of environmental blight and the sea of scribblings graphically predicted in that gloomy forecast.
In its effort to balance the competing interests involved, the majority strikes a devastating blow to a long established method of political expression utilizing a medium which often—as Marshall McLuhan admonishes—is the message itself.
Since the critical language of the ordinance herein purports to totally circumscribe the exercise of a fundamental individual liberty within traditional public forums whose use for purposes of free expression has been entrusted from time immemorial (Hague v. C. I. O. (1939) 307 U.S. 496, 515 [83 L.Ed. 1423, 1436-1437, 59 S.Ct. 954]), it is facially overbroad and constitutionally defective. (Renter v. City of El Cajon, supra, 52 Cal.App.3d 441, 444.) Accordingly, I would reverse the judgment.
A petition for a rehearing was denied June 12, 1981. Racanelli, P. J., was of the opinion that the petition should be granted. Appellant’s petition for a hearing by the Supreme Court was denied July 8, 1981.

During oral argument the city conceded that no exceptions had thus far been ordained.


For example, section 25.12.130, subdivision (4), provides in pertinent part that election signs may not be placed “in such manner as to pose a visibility hazard to pedestrian and motor vehicle traffic along the public highway, sidewalks or at street corners.”
It must be emphasized that no claim is or could be made that local government may not enact regulations designed to prevent damage or defacement of publicly owned structures as provided in the last full sentence of section 25.04.090. (See National Delivery Systems, Inc. v. City of Inglewood (1974) 43 Cal.App.3d 573, 579 [117 Cal.Rptr. 791].) If the ordinance were redrafted, that provision could be included intact as a valid exercise of the city’s inherent police powers. (Cf. In re Hoffman (1967) 67 Cal.2d 845, 853-854 [64 Cal.Rptr. 97, 434 P.2d 353].)